Citation Nr: 0022487	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  94-08 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a low back disorder.

2.  Entitlement to a compensable evaluation for residual, 
fracture, left big toe joints, ankylose.

3.  Entitlement to a compensable evaluation for residual, 
fracture, nasal bone.

4.  Entitlement to a 10 percent evaluation based on 
noncompensable service-connected disabilities, pursuant to 38 
C.F.R. § 3.324 (1999).



REPRESENTATION

Appellant represented by:	Gladys J. Ramos Rosario, Esq.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971, and from September 1971 to September 1974.  He also had 
other military service in 1958, and from 1976 to 1977.  This 
case comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from the Department of Veterans Affairs 
(hereinafter VA) regional office in San Juan, Puerto Rico 
(hereinafter RO).

The issue of entitlement to a 10 percent evaluation based on 
noncompensable service-connected disabilities, pursuant to 38 
C.F.R. § 3.324 is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a back disorder was denied by an unappealed rating 
decision dated in October 1975.

2.  Additional evidence received subsequent to the rating 
decision in 1975 includes VA medical records, private medical 
records, service medical records, and testimony at a personal 
hearing before the RO.

3.  The additional evidence with regard to the veteran's 
claim to reopen the issue of entitlement to service 
connection for a low back disorder, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

4.  Competent evidence has been presented relating the 
veteran's current back disorder to service.

5.  Manifestations of the veteran's service-connected 
residuals of a left great toe fracture include subjective 
complaints of pain.

6.  Manifestations of the veteran's service-connected 
residuals of a nasal bone fracture include complaints of a 
bloody discharge when blowing his nose, with no objective 
abnormalities.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder, is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) 
(1999).

2.  The claim of entitlement to service connection for a low 
back disorder is well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The criteria for a compensable evaluation for residual, 
fracture, left big toe joints, ankylose, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (1999).

4.  The criteria for a compensable evaluation for residual, 
fracture, nasal bone, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic Codes 
6599-6502 (1996); 38 C.F.R. § 4.97, Diagnostic Codes 
6599-6502 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Low Back

The veteran's claim of entitlement to service connection for 
a back disorder was denied by an unappealed rating decision 
dated in October 1975.  Therefore, that decision is final.  
38 U.S.C.A. § 7105.  In order to reopen a claim which has 
been previously denied and which is final, the claimant must 
present new and material evidence. 38 U.S.C.A. § 5108.  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, the VA must perform a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Winters v. 
West, 12 Vet. App 203 (1999).  Third, if the reopened claim 
is well grounded, the VA may evaluate the merits of the claim 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.

The RO denied the veteran's claim of entitlement to service 
connection for a back disorder in 1975 on the grounds that a 
back disorder was not shown at that time.  The evidence 
presented or secured since the last final denial of this 
claim in 1975 consists of VA medical records, private medical 
records, service medical records, and testimony at a personal 
hearing before the RO in June 1994.  VA medical records dated 
in 1979 indicate findings of a herniated nucleus pulposus in 
the lumbar spine.  Accordingly, a current back disorder is 
now shown by the evidence of record.  The Board finds that 
this evidence bears directly and substantially on the 
specific matter, and is so significant that it must be 
considered to fairly decide the merits of the claim.  See 
Fossie v. West, 12 Vet. App. 1, 4 (1998).  Accordingly, new 
and material evidence has been submitted, and the issue of 
entitlement to service connection for a low back disorder is 
reopened.  In this regard, the Board notes that the RO 
considered the veteran's claim to reopen the issue of 
entitlement to service connection for a low back disorder 
under the test enunciated in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991), which has been overruled by the United 
States Court of Appeals for the Federal Circuit.  See  Hodge 
v. West, 155 F.3d 1356, 1361, 1364 (Fed. Cir. 1998).  
However, as the Board has found that new and material 
evidence was submitted to reopen the claim of entitlement to 
service connection for a low back disorder, the veteran has 
not been prejudiced thereby.

The law provides that "a person who submits a claim for 
benefits under a law administered by the [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).

In the instant case, service medical records reveal that the 
veteran injured his low back while in service in 1970.  
Subsequent to service, the veteran complained of back pain in 
1977.  Low back syndrome (old) was diagnosed as a residual 
from lumbar trauma.  A herniated nucleus pulposus in the 
lumbar spine was shown in 1979.  After referring to a history 
of low back pain in service, the examiner opined that the 
herniated nucleus pulposus "may be a residual from his 
previous problem."  VA outpatient treatment records dated 
from 1988 to 1994 indicate treatment for low back pain.  

Additionally, the veteran testified before the RO in June 
1994, that although treatment for his back disorder was 
interrupted by work demands, he has had back pain since his 
accident in service.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997) (lay testimony is competent when it regards 
symptoms of an injury or illness and remains centered upon 
matters within the knowledge and personal observations of the 
witness); see also Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Horowitz v. Brown, 5 Vet. App. 217, 221-222 (1993). 

Accordingly, the Board finds the claim of entitlement to 
service connection for a low back disorder is well grounded.  
However, the Board also concludes that this is not the type 
of well grounded claim that is meritorious on its own but 
rather is the type that may be capable of substantiation upon 
further development of the medical evidence.  Murphy, 1 Vet. 
App. at 81 (a well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of 
substantiation).  Accordingly, the Board has remanded this 
issue for that development below.


II.  Increased Ratings

Upon review of the record, the Board concludes that the 
veteran's claims of entitlement for increased ratings are 
well grounded within the meaning of the statute and judicial 
construction.  Id.; 38 U.S.C.A. § 5107(a).  The VA therefore 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  In this regard, the veteran's 
service medical records and VA outpatient, hospitalization, 
and examination reports have been included in his file.  Upon 
review of the entire record, the Board concludes that the 
data currently of record provide a sufficient basis upon 
which to address the merits of the veteran's claims and that 
he has been adequately assisted in the development of these 
issues.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  

A.  Left Great Toe

The veteran fractured his left great toe in 1972, while in 
service.  A VA examination conducted in 1974, reported a 
residual of this fracture was an ankylosis on normal 
extension at the metatarsophalangeal and interphalangeal 
joints on the left big toe.  A VA outpatient treatment record 
dated in 1977, reveals weakness in dorsi and plantar flexion 
in the left big toe.  In 1978, the veteran complained of left 
foot pain.  Point tenderness over the distal first and second 
metatarsal dorsum was found.  However, the left foot was not 
deformed and range of motion was full.  It was noted that all 
parts functioned normally.  X-rays were negative.  

At a VA examination conducted in January 1993, the veteran 
stated that pain and discomfort in his left foot were 
exacerbated with standing and walking.  The examiner noted 
that the veteran had a mild left limp.  Mild to moderate 
hallux valgus was reported, with ankylosis of the 
interphalangeal joint in 180 degrees.  There was no 
limitation of motion of the metatarsal joints.  The examiner 
stated that the veteran's hallux valgus was not related to 
the fracture of the left big toe.

Service connection is in effect for residual, fracture left 
big toe joints, and is currently assigned a noncompensable 
evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  This rating contemplates less than 
moderate residuals of a foot injury.  Id.; 38 C.F.R. § 4.31 
(1999).  Under Diagnostic Code 5284, moderate residuals of a 
foot injury warrant a 10 percent evaluation; moderately 
severe residuals warrant a 20 percent evaluation; and severe 
residuals warrant a 30 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5284.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Upon review 
of the record, the Board finds that the veteran's 
service-connected residuals of the left great toe fracture do 
not meet the criteria for a compensable evaluation.  The most 
recent VA examination in May 1997, reported complaints of 
localized pain and limitation of motion.  The veteran stated 
that the pain increased upon prolonged walking or standing.  
However, examination of the left great toe revealed no 
swelling, fixed deformities, instability, or crepitus.  The 
veteran had full and complete range of motion of the left 
great toe.  Tenderness to palpation was not shown.  X-rays 
did not reveal degenerative changes.  The Board concludes 
that these findings do not equate to the level of moderate 
residuals of a foot injury required for a compensable 
evaluation.

The Board is required to give consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As such, in 
evaluating service-connected disabilities, the Board 
considers functional impairment due to pain.  A determination 
of the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10 (1999).  Functional loss contemplates the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  
38 C.F.R. § 4.40 (1999).  In this regard, the VA examination 
conducted in May 1997, reported that the veteran could stand 
and squat, and could raise on his toes and heels.  He was 
able to complete supination with both feet and ankles without 
problems.  The examiner stated that there was no atrophy of 
the muscles of the left foot, and the veteran had normal 
muscle strength.   

As such, functional loss in the left great toe has not been 
shown.  The Board finds that the subjective complaints of 
pain do not warrant a compensable evaluation for the 
veteran's service-connected left great toe.  In this regard, 
the Board notes that pain which is not shown by the medical 
evidence to have any effect on the functional use of the part 
it is alleged to afflict does not rise to the level of a 
compensable disability.  Even those regulations which require 
that pain be accounted for in VA examination reports and 
which provide that "a part which becomes painful on use must 
be regarded as seriously disabled," when read in their 
entirety, contemplate that there will be some objective 
evidence of the effects of pain.  38 C.F.R. § 4.40; see also 
38 C.F.R. § 4.45 (1999); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  For example, the sentence after that just quoted 
from section 4.40 regarding serious disability resulting from 
pain states, "[a] little used part . . . may be expected to 
show evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity or the 
like."  38 C.F.R. § 4.40.  In addition, the same regulation 
notes that functional loss may be due to pain but also notes 
that pain should be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion."  Id. 

Accordingly, a compensable evaluation for residual, fracture, 
left big toe joints, ankylose, is not warranted.

B.  Fractured Nose

The veteran fractured his nasal bone in 1970, while in 
service.  VA medical records dated in 1974, 1977, 1978, and 
1979 indicate no abnormalities of the nose.  In 1990, a 
history of rhinoplastic correction of his nasal septum was 
recorded.  At a VA examination conducted in May 1997, the 
veteran reported a bloody discharge when blowing his nose.  
Examination of the external nose showed no deformities.  The 
nasal vestibules were symmetrical.  Examination of the right 
and left nasal cavities was negative for abnormalities, with 
the septum midline.  An x-ray of the paranasal sinuses was 
normal.  

Service connection is in effect for residual, fracture, nasal 
bone and a noncompensable evaluation has been assigned under 
the provisions of 38 C.F.R. § 4.97, Diagnostic Codes 6599-
6502.  When utilizing the VA's SCHEDULE FOR RATING DISABILITIES, 
codified in 38 C.F.R. Part 4, when an unlisted condition is 
encountered, the VA is permitted to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  When an unlisted residual condition is encountered 
which requires an analogous rating, the first two digits of 
the diagnostic code present that part of the rating schedule 
most closely identifying the bodily part or system involved, 
with a "99" assigned as the last two digits representing all 
unlisted conditions.  38 C.F.R. § 4.27 (1999).  

During the course of the present appeal, the regulations 
utilized to evaluate this disorder were revised on October 7, 
1996.  Compare 38 C.F.R. § 4.97, Diagnostic Code 6502 (1996), 
with 38 C.F.R. § 4.97, Code 6502 (1999).  However, in this 
case, the RO reviewed the veteran's claim under the new 
criteria in January 1998 before it sent the case to the 
Board, and provided the veteran with the new criteria in a 
January 1998 supplemental statement of the case.  
Accordingly, the Board concludes that the veteran will not be 
prejudiced by the Board's review of his claim on appeal 
because due process requirements have been met.  VAOGCPREC 
11-97 at 3-4 (Mar. 25, 1997); Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, the veteran's service-connected disorder will be 
evaluated under both the former and the revised regulations.  
Under the former criteria of Diagnostic Code 6502, deflection 
of the nasal septum, traumatic only, with only slight 
symptoms warranted a noncompensable evaluation.  38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (1996).  Medical findings of 
marked interference with breathing space, warranted an 
evaluation of 10 percent.  Id.  Under the revised criteria, a 
10 percent evaluation is warranted for deviation of the nasal 
septum, of traumatic origin only, with 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.  38 C.F.R. § 4.97, Diagnostic Code 6502 (1999).  In 
this case, there is no objective evidence of interference 
with breathing space.  The nasal septum has been reported as 
midline and both nasal cavities were negative for 
abnormalities.  Accordingly, a compensable evaluation for the 
veteran's service-connected residuals of a fracture of the 
nasal bone under either the former or the revised criteria is 
not warranted.  


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
low back disorder.  The claim of entitlement to service 
connection for a low back disorder is well grounded, and to 
this extent only, the claim is granted.  The claims of 
entitlement to compensable evaluations for residual, fracture 
left big toe joints, ankylose, and residual, fracture, nasal 
bone, are denied.


REMAND

The Board has reopened the claim for service connection for a 
low back disorder and has concluded that the claim is well 
grounded.  It is further found that this is not the type of 
well grounded claim that is meritorious on its own, but 
rather that it is the type that is capable of being 
substantiated upon further development of the evidence.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Under 
Elkins, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) held that if a claim is well 
grounded, the VA must then proceed to evaluate the merits of 
the claim but only after ensuring that the claimant's duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).  

With regard to the veteran's claim for entitlement to a 10 
percent rating under 38 C.F.R. § 3.324, the Board finds that 
this issue is inextricably intertwined with his claim for 
entitlement to service connection for a low back disorder.  
The Board, therefore, cannot presently rule on this issue. 

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The veteran should be afforded a VA 
examination to determine the etiology of 
any lumbar spine disorder found.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
diagnostic tests and studies deemed 
necessary by the examiner to this 
determination should be accomplished.  If 
a lumbar spine disorder is found, the 
examiner should provide an opinion as to 
whether it is related to the findings in 
service, as documented in the veteran's 
service medical records.  A complete 
rationale for any opinions and 
conclusions reached should be included in 
the examination report.  The claims file 
must be made available to and reviewed by 
the examiner and the examination report 
should reflect that such a review was 
made.  

2.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that the above 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the report does not include an 
adequate response to the specific opinion 
requested, the report must be returned to 
the examiner for corrective action.  

4.  Thereafter, the RO should review the 
claim and determine whether service 
connection for a low back disorder and 
entitlement to a 10 percent disability 
evaluation under the provisions of 
38 C.F.R. § 3.324 can now be granted.  If 
any issue on appeal remains denied, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

